Walton, J.
We think this case was correctly decided. The defendant gave a written order for five thousand cigars, " twenty-*399five hundred to be shipped at once, and the balance on call.” Having waited nineteen days, and having heard nothing from his order, he countermanded it and bought cigars elsewhere. The justice of the Superior Court, by whom the case was tried without a jury, decided that the delay was unreasonable, and that the action to recover the price of the cigars was not maintainable. It is the opinion of the court that the decision was right.

Exceptions overruled.